Citation Nr: 0705690	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than May 25, 2002 
for the grant of service connection for bilateral hearing 
loss to include the issue of whether the January 26, 1962 
rating decision should be revised or reversed on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Raymond K. Schultz, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1952 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
December 2002 and August 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's January 2003 substantive appeal, he 
requested a hearing.  The RO scheduled a hearing for April 5, 
2005.  In a letter dated March 28, 2003, the veteran's 
attorney requested that the hearing date be rescheduled 
because the veteran had recently had surgery.  The hearing 
was rescheduled for May 24, 2005.  The hearing was again 
rescheduled for June 2, 2005; but it is unclear why the 
hearing was rescheduled.  In a letter from the veteran's 
attorney received May 23, 2005, he notes that VA moved the 
hearing date from May 24, 2005 to June 2, 2005 and that he 
would be out of the country on June 2, 2005 and asked that 
the hearing be rescheduled.  In response, the RO advised that 
rather than rescheduling at that time, the veteran should ask 
his attorney to provide VA with a date and an alterative date 
that the two of them would be able to attend a hearing and 
that once this information was received, they would be 
notified of the exact date and time to report.  The RO also 
advised that if the veteran no longer wished to have a 
hearing, to please let them know so that they could take the 
necessary steps to continue processing the pending appeal to 
the Board.

The Board notes that the neither the veteran nor 
representative have withdrawn their request for a hearing.  
In addition, it is unclear whether the veteran desires a 
personal hearing before a Veteran's Law Judge or before a 
Decision Review Officer (DRO) at the RO.  Thus, clarification 
should be obtained from the veteran whether he desires to 
reschedule his hearing; and, if so, the type of hearing he 
desires.

Accordingly, the case is REMANDED for the following action:

Clarification should be sought from the 
veteran to determine whether he desires 
to have either a Board hearing or a DRO 
hearing.  Based on the veteran's 
response, the appropriate action should 
be taken.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



